Citation Nr: 0301394	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-03 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's request for waiver of recovery of 
the overpayment of Department of Veterans Affairs (VA) 
disability pension in the amount of $4,158 was timely 
filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to 
October 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Committee on Waivers and Compromises (Committee) at the 
St. Petersburg, Florida VA Regional Office (RO), which 
denied the claim on the basis that he did not submit a 
timely request for waiver of the overpayment.  


FINDINGS OF FACT

1.  Based on information relating to a change in the 
income received by the veteran and his wife, a 
determination was made that an overpayment of pension 
benefits in the amount of $4,158 was created.  

2.  On July 10, 2000, VA's Debt Management Center informed 
the veteran in writing of an overpayment of VA disability 
pension benefits in the amount of $4,158 and told him of 
his right to request a waiver within 180 days.

3.  A request for waiver of recovery of the overpayment of 
VA disability pension benefits was received by VA on June 
26, 2001.


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment 
of VA disability pension benefits in the amount of $4,158 
was not received.  38 U.S.C.A. §§ 5100 et. seq., 5302(a) 
(West 1991 & Supp. 2002); 38 C.F.R. § 1.963 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there was a significant change in the 
law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
which made several amendments to the law governing certain 
VA claims, to include redefining VA's duty-to-assist and 
notification obligations.  

However, in Barger v. Principi, 16 Vet. App. 132 (2002), 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held that the VCAA, with its 
expanded duties, was not applicable to cases involving the 
waiver of recovery of overpayment claims, to specifically 
include claims regarding the timeliness of requests for 
waiver of recovery (the Court pointed out that the statute 
at issue in such cases is found in Chapter 53, Title 38, 
United States Code, and that the provisions of the VCAA 
are relevant to a different chapter, i.e., Chapter 51, 
Title 38, United States Code).  Therefore, the VCAA is not 
for application in this matter.  

The veteran contends that the overpayment of $4,158 be 
waived, as collection of said some would result in undue 
financial hardship on him and his family.  The veteran has 
not presented arguments regarding the creation of the 
overpayment, but he has argued that he submitted a timely 
waiver request.  It was pointed out that he has responded 
in a timely manner before, but never received the notice 
of his current debt.  

Under the applicable regulations, a request for waiver of 
an indebtedness shall only be considered if made within 
180 days following the date of notice of the indebtedness 
to the debtor.  The 180-day period may be extended if the 
individual requesting waiver demonstrates that, as a 
result of an error by the VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, 
that there was a delay in such individual's receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  If the requester does substantiate 
that there was such a delay in the receipt of the notice 
of indebtedness, the 180-day period shall be computed from 
the date of the requestor's actual receipt of the notice 
of indebtedness.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
2002); 38 C.F.R. § 1.963(b)(2) (2002).

The record shows that the veteran was awarded a VA 
nonservice-connected pension in July 1996.  The veteran 
was advised to report changes in the amount of income from 
other sources, to include his spouse, as well as 
unreimbursed medical expenses.  After receiving financial 
information from the veteran, the RO, in June 2000, 
notified the veteran that his pension would be changed due 
to expenses reported in 1999 along with income from that 
year.  In essence, the RO noted that the veteran had 
received a higher pension amount than he should have and 
an overpayment, i.e., indebtedness, was created.  He was 
also notified that he would be notified by Debt Management 
of the amount of the overpayment.  

Following the June 2000 notification, the RO sent the 
veteran VA FL 4-474b-3, that reported the amount of the 
indebtedness, the veteran's remedies, his waiver rights, 
and the VA's projected collection plan.  That form letter 
was dated July 2000 and sent to his last known address.  
The form letter also informed the veteran that he had 180 
days after the debt notification date to submit a request 
for waiver.  In a letter dated June 26, 2001, the veteran 
requested waiver of the overpayment on the basis that 
recovery would result in undue financial hardship.  This 
letter was received nearly one year after the veteran was 
informed about his waiver options and rights.  The 
Committee determined in December 2001 that the veteran's 
waiver request was not timely.

There is no evidence of any delay in the veteran's receipt 
of the notice.  The mailing falls under the "presumption 
of regularity" for business documents.  That is, absent 
clear and convincing evidence to the contrary, public 
officials are presumed to have discharged their duty.  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  The 
Board notes that the mere statement by the veteran of 
"non-receipt" by itself "clear evidence to the contrary" 
to rebut the presumption of regularity of administrative 
notice.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(presumption of regularity of administrative process in 
the absence of clear evidence to the contrary).  Because 
there is no evidence that the notification to the veteran 
of this indebtedness was not received by him or received 
beyond the time customarily required for mailing a 
response, the Board concludes that his application 
requesting waiver of recovery of the overpayment at issue 
was not timely filed.

Additionally, the Board notes that there is no evidence of 
record that could be reasonably construed as a timely 
filed waiver request.  Thus, the veteran does not meet the 
basic eligibility requirements for waiver of recovery of 
an indebtedness under 38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2002) and 38 C.F.R. § 1.963 (2002).  Although the 
Board is sympathetic to the veteran's current financial 
circumstances, the veteran's claim must be denied as a 
matter of law.  The Court has held that where the law and 
not the evidence is dispositive of an appellant's claim, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's application for waiver of recovery of the 
overpayment in the amount of $4,158 is denied.


ORDER

As the veteran did not timely apply for waiver of recovery 
of overpayment of pension benefits in the amount of 
$4,158, his appeal with respect to this issue is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 

